Atkinson, Justice,
dissenting. Regardless of all question of charter power, the ordinances in question as properly construed were not applicable to the plaintiff’s business during the years 1931, 1932, and 1933, when he did no paving in the City of LaGrange and did not offer or propose to do so. The ordinances for these' years should not be construed as imposing a business tax for paving where the contractor did no actual paving in the city. The execution having included a tax for the three years mentioned, it was to that extent illegal, and its enforcement was properly enjoined.